DETAILED ACTION
Applicant's submission filed on 27 January 2022 has been entered.  Claims 1, 15, 29, 43 are currently amended; claim 3, 4, 8, 9, 13, 17-25, 28, 31, 32, 34, 35, 42, 45-53, and 55 are cancelled; claims 2, 5-7, 10-12, 14, 16, 26, 27, 30, 33, 36-41, 44, 54, and 56 are previously presented; no claims have been added.  Claims 1, 2, 5-7, 10, 12, 14-16, 26, 27, 29, 30, 33, 36-41, 43, 44, 54, and 56 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5-7, 10-12, 14-16, 26, 29, 30, 33, 36, 38-40, 43, 44, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila et al. (WO 2016/162090 A1), hereafter referred Lunttila, in view of Chen et al. (US 2017/0006491 A1), hereafter referred Chen, further in view of Kini et al. (US 2020/0059327 A1), hereafter referred Kini.  Lunttila was cited in applicant’s IDS filed 9 April 2020.

Regarding claim 1, Lunttila teaches a method performed by a wireless device for transmitting hybrid automatic repeat request (HARQ) feedback to a base station, the method comprising:
determining a HARQ codebook of a first size suitable for providing HARQ feedback for multiple component carriers based at least on the configuration (Lunttila, Fig. 8 803, p. 24 lines 2-4: terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments);
receiving, from a network node, downlink scheduling for a number of component carriers that includes a downlink assignment for each number of component carriers (Lunttila, Fig. 8 802, p. 24 lines 2-4: terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments);
determining a HARQ codebook of a second size based on at least the configuration, the second size smaller than the first size (Lunttila, p. 24 lines 4-6: the terminal device also determines a HARQ-ACK codebook size based on the determined number of scheduled carriers); and
sending HARQ feedback to the network node using the HARQ codebook of the second size (Lunttila, Fig. 8 805, p. 24 lines 8-13; transmission of a control message to the network node, the control message comprising at least one information element indicating HARQ-ACKs related to the physical downlink shared channels corresponding to the scheduled carriers).
Lunttila does not expressly teach obtaining a configuration to provide HARQ feedback; and
determining the number of scheduled component carriers is less than a threshold number of component carriers.
However, Chen teaches obtaining a configuration to provide HARQ feedback (Chen, [0005]-[0006]; the UE receive a configuration of two or more P-CSI reports where the method include detecting a size of a HARQ payload for reporting, in a subframe, HARQ feedback associated with transmissions on a plurality of CCs, determining that a periodic channel state information (P-CSI report) is to be included in the subframe); and
determining the number of scheduled component carriers is less than a threshold number of component carriers (Chen, [0052]; the UE may select a PUCCH format associated with a large number of CCs, where if the payload is below the threshold, a format for a smaller number of CCs may be selected).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla to include the above recited limitations as taught by Chen in order to support enhanced carrier aggregation (Chen, [0002]).
Luntilla in view of Chen does not expressly teach the HARQ codebook being a semi-static HARQ codebook; and
in response to a combination of the HARQ codebook being semi-static and to determining that the number of scheduled component carriers is less than a threshold number of component carriers.
However, Kini teaches the HARQ codebook being a semi-static HARQ codebook (Kini, [0170]; for the case of CBG-based multi-bit HARQ feedback, a semi-static codebook); and
in response to a combination of the HARQ codebook being semi-static and to determining that the number of scheduled component carriers is less than a threshold number of component carriers (Kini, [0200]; the WTRU determine the number of code blocks to some threshold for the code block group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla in view of Chen to include the above recited limitations as taught by Kini in order to have more flexible retransmission schemes that provide feedback based on the code block (Kini, [0002]).



Regarding claim 15, Lunttila teaches a wireless device for transmitting hybrid automatic repeat request (HARQ) feedback to a base station, the wireless device comprising:
processing circuitry (Lunttila, p. 24, lines 14-25; processor) configured to:
determining a HARQ codebook of a first size suitable for providing HARQ feedback for multiple component carriers based at least on the configuration (Lunttila, Fig. 8 803, p. 24 lines 2-4: terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments);
receive, from a network node, downlink scheduling for a number of component carriers (Lunttila, Fig. 8 802, p. 24 lines 2-4: terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments);
determine a HARQ codebook of a second size based at least on the configuration, the second size smaller than the first size (Lunttila, p. 24 lines 4-6: the terminal device also determines a HARQ-ACK codebook size based on the determined number of scheduled carriers); and
send HARQ feedback to the network node using the HARQ codebook of the second size (Lunttila, Fig. 8 805, p. 24 lines 8-13; transmission of a control message to the network node, the control message comprising at least one information element indicating HARQ-ACKs related to the physical downlink shared channels corresponding to the scheduled carriers).
Lunttila does not expressly teach obtain a configuration to provide HARQ feedback; and
determine the number of scheduled component carriers is less than a threshold number of component carriers.
However, Chen teaches obtain a configuration to provide HARQ feedback (Chen, [0005]-[0006]; the UE receive a configuration of two or more P-CSI reports where the method include detecting a size of a HARQ payload for reporting, in a subframe, HARQ feedback associated with transmissions on a plurality of CCs, determining that a periodic channel state information (P-CSI report) is to be included in the subframe); and
determine the number of scheduled component carriers is less than a threshold number of component carriers (Chen, [0052]; the UE may select a PUCCH format associated with a large number of CCs, where if the payload is below the threshold, a format for a smaller number of CCs may be selected).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla to include the above recited limitations as taught by Chen in order to support enhanced carrier aggregation (Chen, [0002]).
Luntilla in view of Chen does not expressly teach the HARQ codebook being a semi-static HARQ codebook; and
in response to a combination of the HARQ codebook being semi-static and to determining that the number of scheduled component carriers is less than a threshold number of component carriers.
However, Kini teaches the HARQ codebook being a semi-static HARQ codebook (Kini, [0170]; for the case of CBG-based multi-bit HARQ feedback, a semi-static codebook); and
in response to a combination of the HARQ codebook being semi-static and to determining that the number of scheduled component carriers is less than a threshold number of component carriers (Kini, [0200]; the WTRU determine the number of code blocks to some threshold for the code block group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla in view of Chen to include the above recited limitations as taught by Kini in order to have more flexible retransmission schemes that provide feedback based on the code block (Kini, [0002]).

Regarding claim 29, Lunttila teaches a method performed by a base station for scheduling hybrid automatic repeat request (HARQ) feedback from a wireless device, the method comprising:
configuring the wireless device to provide HARQ feedback using a HARQ codebook of a first size suitable for providing HARQ feedback for multiple component carriers (Lunttila, Fig. 8 803, p. 24 lines 2-4: terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments);
transmitting, to the wireless device, downlink scheduling for a number of component carriers (Lunttila, Fig. 8 802, p. 24 lines 2-4: terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments); and
in response to the number of component carriers being less than the threshold number of component carriers, receiving HARQ feedback with a HARQ codebook of a second size (Lunttila, Fig. 8 805, p. 24 lines 8-13; transmission of a control message to the network node, the control message comprising at least one information element indicating HARQ-ACKs related to the physical downlink shared channels corresponding to the scheduled carriers), the second size smaller than the first size (Lunttila, p. 24 lines 4-6: the terminal device also determines a HARQ-ACK codebook size based on the determined number of scheduled carriers).
Lunttila does not expressly teach the number of component carriers that is less than a threshold number of component carriers.
However, Chen teaches the number of component carriers that is less than a threshold number of component carriers (Chen, [0052]; the UE may select a PUCCH format associated with a large number of CCs, where if the payload is below the threshold, a format for a smaller number of CCs may be selected).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla to include the above recited limitations as taught by Chen in order to support enhanced carrier aggregation (Chen, [0002]).
Luntilla in view of Chen does not expressly teach the HARQ codebook being a semi-static HARQ codebook; and
in response to a combination of the HARQ codebook being semi-static and to determining that the number of scheduled component carriers is less than a threshold number of component carriers.
However, Kini teaches the HARQ codebook being a semi-static HARQ codebook (Kini, [0170]; for the case of CBG-based multi-bit HARQ feedback, a semi-static codebook); and
in response to a combination of the HARQ codebook being semi-static and to determining that the number of scheduled component carriers is less than a threshold number of component carriers (Kini, [0200]; the WTRU determine the number of code blocks to some threshold for the code block group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla in view of Chen to include the above recited limitations as taught by Kini in order to have more flexible retransmission schemes that provide feedback based on the code block (Kini, [0002]).

Regarding claim 43, Lunttila teaches a base station for scheduling hybrid automatic repeat request (HARQ) feedback from a wireless device, the base station comprising:
processing circuitry (Lunttila, p. 24, lines 14-25; processor) configured to:
configure the wireless device to provide HARQ feedback using a HARQ codebook of a first size suitable for providing HARQ feedback for multiple component carriers (Lunttila, Fig. 8 803, p. 24 lines 2-4: terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments);
transmit, to the wireless device, downlink scheduling for a number of component carriers (Lunttila, Fig. 8 802, p. 24 lines 2-4: terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments); and
in response to the number of component carriers being less than the threshold number of component carriers, receive HARQ feedback with a HARQ codebook of a second size (Lunttila, Fig. 8 805, p. 24 lines 8-13; transmission of a control message to the network node, the control message comprising at least one information element indicating HARQ-ACKs related to the physical downlink shared channels corresponding to the scheduled carriers), the second size smaller than the first size (Lunttila, p. 24 lines 4-6: the terminal device also determines a HARQ-ACK codebook size based on the determined number of scheduled carriers).
Lunttila does not expressly teach the number of component carriers that is less than a threshold number of component carriers.
However, Chen teaches the number of component carriers that is less than a threshold number of component carriers (Chen, [0052]; the UE may select a PUCCH format associated with a large number of CCs, where if the payload is below the threshold, a format for a smaller number of CCs may be selected).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla to include the above recited limitations as taught by Chen in order to support enhanced carrier aggregation (Chen, [0002]).
Luntilla in view of Chen does not expressly teach the HARQ codebook being a semi-static HARQ codebook; and
in response to a combination of the HARQ codebook being semi-static and to determining that the number of scheduled component carriers is less than a threshold number of component carriers.
However, Kini teaches the HARQ codebook being a semi-static HARQ codebook (Kini, [0170]; for the case of CBG-based multi-bit HARQ feedback, a semi-static codebook); and
in response to a combination of the HARQ codebook being semi-static and to determining that the number of scheduled component carriers is less than a threshold number of component carriers (Kini, [0200]; the WTRU determine the number of code blocks to some threshold for the code block group).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla in view of Chen to include the above recited limitations as taught by Kini in order to have more flexible retransmission schemes that provide feedback based on the code block (Kini, [0002]).

Regarding claims 2, 16, 30, and 44, Lunttila in view of Chen further in view of Kini teaches the method of claim 1, the wireless device of claim 15, the method of claim 29, and the base station of claim 43 above.  Further, Lunttila teaches wherein:
the obtained configuration further comprises a physical uplink control channel (PUCCH) resource of a first size (Lunttila, p. 6, lines 7-16; a UCI configuration may indicate the PUCCH format to be used and hence also the number of payload bits); and
sending HARQ feedback comprises sending HARQ feedback using a PUCCH resource of a second size, the second size smaller than the first size (Lunttila, p. 19, lines 7-10; The dynamical PUCCH format selection may be used to transform the reduction in the HARQ-ACK feedback into reduction in the PUCCH overhead).

Regarding claims 5 and 33, Lunttila in view of Chen further in view of Kini teaches the method of claim 1 and the method of claim 29 above.  Further, Lunttila teaches wherein:
the downlink scheduling for the number of component carriers comprises a downlink assignment for a single component carrier within a PUCCH group (Lunttila, Fig. 8 802, p. 24, lines 2-4; terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments), and
the HARQ feedback comprises a single HARQ report for the downlink assignment (Lunttila, p. 3, lines 15-35; a feedback by HARQ can be a positive ACK or NACK for the transport blocks of the SU-MIMO).

Regarding claim 6, Lunttila in view of Chen further in view of Kini teaches the method of claim 5 above.  
Further, Lunttila teaches wherein the downlink assignment indicates a PUCCH resource to use for sending the HARQ feedback of the second size to the network node (Lunttila, p. 19, lines 7-10; The dynamical PUCCH format selection may be used to transform the reduction in the HARQ-ACK feedback into reduction in the PUCCH overhead).

Regarding claim 7, Lunttila in view of Chen further in view of Kini teaches the method of claim 6 above.  Further, Lunttila teaches wherein the HARQ codebook of the second size is determined based on an association with the PUCCH resource indicated by the downlink assignment (Lunttila, p. 19, lines 1-5; The HARQ-ACK payload size may be dynamically adjusted on a per need basis to minimize the PUCCH overhead).

Regarding claims 10 and 38, Lunttila in view of Chen further in view of Kini teaches the method of claim 1 and the method of claim 29 above.  Further, Lunttila teaches wherein the HARQ codebook of the second size is fewer bits than the HARQ codebook of the first size (Lunttila, p. 24, lines 1-6; the terminal device also determines a HARQ-ACK codebook size based on the determined number of scheduled carriers).

Regarding claims 11 and 39, Lunttila in view of Chen further in view of Kini teaches the method of claim 10 and the method of claim 38 above.  Further, Lunttila teaches wherein the HARQ codebook of the second size is determined based at least in part on a multi input multi output (MIMO) configuration (Lunttila, p. 3, lines 25-30; SU-MIMO).

Regarding claims 12, 26, 40, and 54, Lunttila in view of Chen further in view of Kini teaches the method of claim 1, the wireless device of claim 15, the method of claim 29, and the base station of claim 43 above.  Further, Lunttila teaches wherein determining the HARQ codebook of the second size comprises generating the HARQ feedback of the second size by bundling across a plurality of code block groups (Lunttila, p. 6, lines 20-25; the time-domain HARQ-ACK bundling is performed in time-domain across sub-frames).

Regarding claims 14 and 56, Lunttila in view of Chen further in view of Kini teaches the method of claim 1 and the base station of claim 43 above.  Further, Lunttila teaches wherein:
the downlink scheduling for the number of component carriers comprises a downlink assignment for each of the number of component carriers (Lunttila, p. 24, lines 1-10; terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments), and
the size of the HARQ codebook of the second size is determined based on the number of component carriers (Lunttila, p. 24, lines 1-10; the terminal device also determines a HARQ-ACK codebook size based on the determined number of scheduled carriers).

Regarding claim 36, Lunttila in view of Chen further in view of Kini teaches the method of claim 33 above.  Further, Lunttila teaches wherein the single component carrier comprises a primary downlink component carrier (Lunttila, Fig. 8 802, p. 24, lines 2-4; terminal device determines the number of scheduled carriers based on the downlink assignment indexes of the received downlink assignments).

Claims 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila in view of Chen further in view of Kini as applied to claims 15 and 29 above, and further in view of Takeda et al. (US 2018/0323907 A1), hereafter referred Takeda.

Regarding claims 27 and 41, Lunttila in view of Chen further in view of Kini teaches the wireless device of claim 15 and the method of claim 29 above.  Further, Lunttila teaches wherein the power level is used for sending the HARQ feedback of the second size is sent to the network node (Lunttila, p. 24, lines 1-10; the terminal device also determines a HARQ-ACK codebook size based on the determined number of scheduled carriers).
Lunttila does not expressly teach wherein the processing circuitry is configured to:
based on an uplink power control rule, determine a power level for the HARQ codebook of the second size, the power level based on a power control loop of the PUCCH.
However, Chen teaches wherein the processing circuitry is configured to:
based on an uplink power control rule, determine a power level for the HARQ codebook of the second size, the power level based on a power control loop of the PUCCH (Chen, [0042]; power control of the IMTA may affect the P-CSI reporting of the UE and PUCCH format selection).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Luntilla to include the above recited limitations as taught by Chen in order to support enhanced carrier aggregation (Chen, [0002]).
Lunttila in view of Chen further in view of Kini does not expressly teach the power level based on at least one of:
a size of the HARQ codebook of the first size, and
a size of the HARQ codebook of the second size.
However, Takeda teaches the power level based on at least one of:
a size of the HARQ codebook of the first size, and
a size of the HARQ codebook of the second size (Takeda, [0066]; transmission power control dictates that increase transmission power according to the codebook size).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lunttila in view of Chen further in view of Kini to include the above recited limitations as taught by Takeda in order to satisfy the required SINR (Takeda, [0066]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lunttila in view of Chen further in view of Kini as applied to claim 33 above, and further in view of Nakashima et al. (US 2013/0259011 A1), hereafter referred Nakashima.

Regarding claim 37, Lunttila in view of Chen further in view of Kini teaches the method of claim 33 above.  Lunttila in view of Chen further in view of Kini does not expressly teach wherein the single component carrier comprises a downlink component carrier associated with an uplink component carrier of a PUCCH group that carries PUSCH.
However, Nakashima teaches wherein the single component carrier comprises a downlink component carrier associated with an uplink component carrier of a PUCCH group that carries PUSCH (Nakashima, [0327]; downlink component carrier and uplink component carrier used for communication using cell aggregation input from information indicating PUCCH and related to PUSCH transmit power).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Lunttila in view of Chen further in view of Kini to include the above recited limitations as taught by Nakashima in order to support the same channel configurations as LTE in order to allow for communications (Nakashima, [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416